Citation Nr: 0325979	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  96-19 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for heart disease.  

2.	Entitlement to service connection for vasculitis.  

3.	Entitlement to service connection for chronic headaches.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




REMAND 

The veteran served on active duty from June 1952 to July 
1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1995 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran is seeking service connection for heart disease, 
vasculitis and headaches.  The record contains evidence of 
either current diagnoses or recurrent symptoms of the 
disabilities, evidence that the veteran had similar symptoms 
in service and evidence that the claimed disabilities or 
symptoms may be associated with service.  

Also, in September 2003, the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1), which was cited 
in the June 2003 supplemental statement of the case, as 
inconsistent with the statutory one-year period provided for 
response in 38 U.S.C.A. § 5103(b)(1).  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, 7008, 
7009, 7 010 (Fed. Cir. Sept. 22, 2003).  

For these reasons, the Board determines that further 
evidentiary and procedural development is required.  
Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, and any 
other applicable legal precedent.  

a.  On the issue of service 
connection for heart disease, the 
veteran should be notified that to 
substantiate his claim he should 
submit information or evidence of 
any diagnosis of heart disease other 
than hypertension since 1996.   

b.  On the issue of service 
connection for headaches, he should 
submit information or evidence, 
documenting chronic headaches since 
service or a medical opinion 
associating current chronic 
headaches to the incidents of 
headaches in service. 

2.  Schedule the veteran for examinations 
by a cardiologist, a dermatologist and a 
neurologist.  The claims folder must be 
made available to the examiners for 
review before the examinations.  

a.  The purpose of the cardiology 
examination is to determine whether 
the veteran's heart disease is 
related to chest pain of 
undetermined cause in service.  The 
examiner is asked to comment on the 
significance of the findings of the 
four EKGs in service to current 
heart disease, if any.  If the 
examiner determines that the chest 
pain is of non-cardiac origin, the 
examiner should express an opinion 
as to whether it is related to 
myositis, which was posited in 
service, and, if so, is there any 
current evidence of myositis. 

b.  The purpose of the dermatology 
examination is to determine whether 
the current vasculitis with skin 
involvement is related to the two 
events described in the service 
medical records as a rash on the 
legs attributed to contact 
dermatitis and treated with a poison 
ivy lotion (May 1958) and a rash on 
the abdomen and chest, described as 
small pustules (January 1959).  

c.  The purpose of the neurology 
examination is to determine whether 
the veteran's chronic headaches, if 
any, are related to the events 
described in the service medical 
records as headaches after a 
physical fitness test (May 1959); 
frontal, temporal headaches 
associated with reading (October 
1960 ophthalmologic consultation); 
or sinusitis headache (June 1991 
separation examination - report of 
medical history). 

In providing a nexus opinion, each 
examiner is asked to consider "whether 
it is at least as likely as not" that 
any current disability is related to the 
documented events in service. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

                                                                                            
(Continued on next page)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
	GEORGE E. GUIDO JR.	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




